DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. Claims 16-29 are pending.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See marked-up specification of 12/4/2020, page 26, description of “fig. 1: shows the prior art”.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 








As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A.	“at least one means for generating…
at least one means for calibrating…
at least one means for generating and storing…
at least one means for printing…
at least one means for determining…; and
at least one means for adapting/controlling”
in claim 27 via at least two examples from applicant’s clean-disclosure:









pages 27,28,29:
“The method according to the invention, as illustrated in figure 2, is a development of the method according to figure 1. A plurality of decorative prints and the respective generation of a hyperspectral image by means of ACMS are effected in the 
calibration. Provided that the values obtained here correspond to the similarity stipulations, this decoration is released for further processing. The creation of the calibrated decoration on the basis of hyperspectral digital images (D1/ACMS D1) is followed by the generation of a digital target image (F D1) with lower resolution in the range of 4 to 36 megapixels. For the online quality control method according to the invention, this digital target image is stored in a database and used for a rapid comparison in any further production of this decoration. In the present case, the digital target image (F-D1) was generated as a digital photograph. Digital actual images (F Pn D1) are generated from the production batches (Pn D1) at continuous time intervals. The digital actual images are recorded in each case under approximately identical conditions, in a manner largely shielded from variable external light influences, such as, for example, by means of a tube which is open only toward the object and in which the recording device and an illumination system that may be needed are positioned. The digital actual images (F Pn D1) are continuously subjected to a similarity comparison vis-a-vis the digital target image (F-D1). In this case, for example, one or more color values of the L*a*b* color space and/or of the L*C*ho
    PNG
    media_image1.png
    6
    5
    media_image1.png
    Greyscale
color space are determined and compared with one another. In the event of one or more color values of the digital actual images exceeding the predefined target value, which is 20%, for example, for the color values of the L*a*b* color space, it is possible to intervene in production and to influence the production process. This can be done manually. For this purpose, if corresponding deviations of color values occur, this is indicated to the operator of a production installation by means of a signal. This signal can be, for example, an acoustic signal or a visual signal in the form of signal luminaires or colored displays on the monitor of a process computer. A visual signal in the color green indicates for
example that no color deviations have been measured between the digital target image and the digital actual image. A visual signal in the color yellow indicates color deviations. However, the latter vary within a predefined tolerance range or below a predefined target value and there is no need for any intervention in the position process. A visual signal in the color red indicates color deviations which vary outside a predefined tolerance range or above a predefined target value. Here it is necessary for the operator of the production installation to intervene in the production process. By way of example, said operator can stop ongoing production or correct the printing for individual or a plurality of color channels such that color deviations occur only within the predefined tolerance range or below a predefined target value. Alternatively, if color deviations have been ascertained, an automatic adaptation of the decorative print can be effected by means of a process computer and corresponding control software, such that color deviations no longer occur or they are kept small enough that the color deviations occur only within a permissible tolerance range or below a predefined target value.” 


pages 8,9:
“A hyperspectral digital image of a print decoration can be generated by means of a hyperspectral system, such as with a hyperspectral camera, for example, or preferably by means of a hyperspectral scanner. The prior art discloses a corresponding method for generating hyperspectral images as ACMS® (Advanced Colour Measurement System). Hyperspectral systems have a multiplicity of detectors. A hyperspectral data cube having two spatial dimensions and one spectral dimension arises as a result of the recording. Four fundamental techniques are available for generating said hyperspectral data cube. By means of a so-called snapshot, the entire data set is supplied by a single detector output. In the case of spatial scanning, each detector output supplies the spectrum of a narrow strip of the original. In the case of spectral scanning, each detector output supplies a monochromatic, spatial map of the original. In the case of spatial spectral scanning, each detector output supplies a spectrally encoded, spatial map of the original. Regardless of which method is used when generating the hyperspectral image according to the invention, the summary above makes it clear that enormous amounts of data are generated in the course of generating a hyperspectral data cube. This has a disadvantageous effect on the use of these enormous amounts of data in the online quality control of decorative prints on substrate materials. The aim of the invention, therefore, is to provide an original of the printed decoration which, in the context of the online quality control, can be used to carry out a simple similarity comparison of specific properties, such as, for example, the colors of the decoration printed onto the substrate materials during production.”

; and 

B.	“at least one means for applying”	
				in claim 29 via an example from applicant’s disclosure:
page 26, 3rd paragraph:
“In one preferred embodiment, the apparatus according to the invention comprises at least one short-cycle press for pressing the substrate material provided with the print decoration and the protective layer arranged thereon.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 16 is an independent claim.
	Further regarding claim 16, the broadest reasonable interpretation of “, in the form of a digital photograph,” is “not…limiting” claim 16:
BRITISH DICTIONARY DEFINITIONS FOR COMMA
comma
noun
1	the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause

wherein “nonrestrictive” is defined:
BRITISH DICTIONARY DEFINITIONS FOR NONRESTRICTIVE
nonrestrictive
adjective
1	not restrictive or limiting

	Further regarding claim 16, line 9’s “generating and storing a digital target image, in the form of a digital photograph,” is interpreted as:
--generating and storing a digital target image[[,]] in the form of a digital photograph[[,]]--
such that the preposition “in” modifies or qualifies or describes the noun “image”.



Regarding claim 27, claim 27 is treated as if a Markush claim. Thus, both the claimed “adapting” and the claimed “controlling” have not been fully searched because “controlling” so happens to be present in the art regardless of the search.
Claims 28 and 29 are interpreted to depend on claim 27 which is interpreted to depend on claim 16 which is interpreted as said independent claim 16.


















The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “calibrating” (as in “calibrating the print décor” in claims 16 including 27) is interpreted in light of applicant’s disclosure and definition thereof wherein the following three definitions are “taken” as the meaning for the claimed “calibrating” under MPEP 2111.01 III via Dictiomary.com:
calibrate
verb (used with object), cal·i·brat·ed, cal·i·brat·ing.
4	to plan or devise (something) carefully so as to have a precise use, application, appeal, etc.:
a sales strategy calibrated to rich investors.

BRITISH DICTIONARY DEFINITIONS FOR CALIBRATE
calibrate
verb (tr)
3	to determine the accuracy of (a measuring instrument, etc)

SCIENTIFIC DEFINITIONS FOR CALIBRATE

To check, adjust, or standardize a measuring instrument, usually by comparing it with an accepted model.



The claimed “in” (as in “,in the form of a digital photograph,” in claim 16) is interpreted in light of applicant’s disclosure (“It is preferred if the digital actual image is generated and stored in the form of a digital photograph.”: Substitute Specification ( Clean Copy), page 14, penultimate para, last S) and definition thereof wherein-- (used to indicate the medium, method, or instrument used to obtain a result or achieve an end) or (used to indicate object or purpose)--is “taken” as the meaning for the claimed “in” under MPEP 2111.01 III via Dictionary.com:
in, preposition
5	(used to indicate means):
sketched in ink; spoken in French.
8	(used to indicate object or purpose):
speaking in honor of the event.

wherein “preposition” is defined:
preposition1
noun Grammar.
1	any member of a class of words found in many languages that are used before nouns, pronouns, or other substantives to form phrases functioning as modifiers of verbs, nouns, or adjectives, and that typically express a spatial, temporal, or other relationship, as in, on, by, to, since.

wherein “means” is defined:
means, noun
1	(functioning as singular or plural) the medium, method, or instrument used to obtain a result or achieve an end: a means of communication

wherein “modifiers” is defined:
modifier, noun
2	Grammar.
a	a word, phrase, or sentence element that limits or qualifies the sense of another word, phrase, or element in the same construction.
b	the immediate constituent of an endocentric construction that is not the head.

wherein “qualifies” is defined:
qualify, verb (used with object), qual·i·fied, qual·i·fy·ing.
3	Grammar. to modify.

wherein “modify” is defined:
modify, verb (used with object), mod·i·fied, mod·i·fy·ing.
2	Grammar. (of a word, phrase, or clause) to stand in a syntactically subordinate relation to (another word, phrase, or clause), usually with particularizing meaning; be a modifier. In a good man, good modifies man.
The claimed “form” (as in “,in the form of a digital photograph,” in claim 16) is interpreted in light of applicant’s disclosure (“It is preferred if the digital actual image is generated and stored in the form of a digital photograph.”: Substitute Specification ( Clean Copy), page 14, penultimate para, last S) and definition thereof wherein “technique” is “taken” as the meaning for the claimed “form” under MPEP 2111.01 III via Dictionary.com:
form
noun
23	manner or method of performing something; technique:
The violin soloist displayed tremendous form.


























Response to Arguments
Applicants state in page 7:
“Herein, claim 16 is amended to further define the invention and claim 27 is amended for form. After the foregoing amendments, claims 16-29 are pending in the application. Claims 16 and 27 are independent claims. Claim 27 refers to claim 16.”

In response, claim 16 is an independent claim, as discussed above. Claim 27 is a dependent claim via MPEP 608.01(n) III:
III.    TEST FOR PROPER DEPENDENCY

In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:

(i) a reference to a claim previously set forth, and
(ii) then specify a further limitation of the subject matter claimed.

	Thus, claim 27:
(i)	references claim 16, and 
(ii)	specifies a further limitation regarding how the claimed “average hyperspectral digital image” (claim 16, line 8) is generated “from the at least two hyperspectral digital images” (claim 27, line 6).







In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “target image then serves as a reference”, applicant’s remarks, 1/18/2022, pages 7,8:
Efner discloses a method and a device with which imprints can be applied to metal containers and their quality can be assessed. In particular, a method is described in which at least one sensor is used to record signals from a metal container with an imprint and the collected data is compared with reference values. The sensor may be, for example, a camera or a hyperspectral camera (see Efner, paragraph [0180]). In one embodiment, the reference values can be obtained by collecting signals from metal containers with imprints in an acceptable quality (see Efner, paragraph [0077]). The reference values may be available with the same resolution as the data collected during the process, or they may be available with a higher or lower resolution (see Efner, paragraph [0030]). Accordingly, the reference values can also be recorded by a hyperspectral camera, while subsequent measured values are recorded by a camera for comparison. The measured values or data obtained from the hyperspectral reference measurement and the measured values or data recorded by the camera must then be compared. ..Efner does not disclose or hint at a target image generated from an average hyperspectral digital image with a resolution in the range of 4 to 36 megapixels whereupon this target image then serves as a reference. This is also acknowledged on page 34 of the FOA. However, pgs. 36-38 of the FOA argue that that this feature is suggested Visnovsky and Wueller.

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).







In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a target image with a resolution in the range of 4 to 36 megapixels ”, applicant’s remarks, pages 7,8:
“Accordingly, Visnovsky does not disclose generating a target image with a resolution in the range of 4 to 36 megapixels according to the invention, either alone or in conjunction with Wueller. In particular, in the method of the invention a target image is generated in the form of a digital photograph. A photograph represents the entire image information of the decor. Visnovsky, on the other hand, generates a list of colors representative of a decorative object. An image of the decorative object in the form of a photograph is not disclosed or hinted at in Visnovsky, and is not even the goal of the method of Visnovsky. Rather, the method of Visnovsky aims at obtaining a color information, whereas the contours of the underlying decorative object are not relevant and would even interfere with the method.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 16 says with ellipsis, “a digital target image…with a resolution in the range of 4 to 36 megapixels”.









In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “An image of the decorative object in the form of a photograph”, applicant’s remarks, pages 7,8:
“Accordingly, Visnovsky does not disclose generating a target image with a resolution in the range of 4 to 36 megapixels according to the invention, either alone or in conjunction with Wueller. In particular, in the method of the invention a target image is generated in the form of a digital photograph. A photograph represents the entire image information of the decor. Visnovsky, on the other hand, generates a list of colors representative of a decorative object. An image of the decorative object in the form of a photograph is not disclosed or hinted at in Visnovsky, and is not even the goal of the method of Visnovsky. Rather, the method of Visnovsky aims at obtaining a color information, whereas the contours of the underlying decorative object are not relevant and would even interfere with the method.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 16 says, “generating and storing a digital target image, in the form of a digital photograph,”.
	In addition, this remark is outside the broadest reasonable interpretation of “generating and storing a digital target image, in the form of a digital photograph,”.	
Thus, “generating and storing a digital target image, in the form of a digital photograph” is interpreted under the non-broadest reasonable interpretation as:
--generating and storing a digital target image[[,]] in the form of a digital photograph[[,]]--

such that the preposition “in” modifies the noun “image”.


Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Applicants state in pages 7,8: 
“Accordingly, Visnovsky does not disclose generating a target image with a resolution in the range of 4 to 36 megapixels according to the invention, either alone or in conjunction with Wueller. In particular, in the method of the invention a target image is generated in the form of a digital photograph. A photograph represents the entire image information of the decor. Visnovsky, on the other hand, generates a list of colors representative of a decorative object. An image  in the form of a photograph is not disclosed or hinted at in Visnovsky, and is not even the goal of the method of Visnovsky. Rather, the method of Visnovsky aims at obtaining a color information, whereas the contours of the underlying decorative object are not relevant and would even interfere with the method.” 

The examiner respectfully disagrees since Visnovsky (US 2007/0018906) teaches being most consistent with claim 16 under said non-broadest reasonable interpretation:













an image (via fig. 6:200: “a source image”, [0054], 1st S renamed to “the digital image”, [0055], last S, modified by the following prepositional phrase: “in the form of a digital photograph”) … in (the claimed word “in” comprising via Dictionary.com:
A.	(used to indicate the medium, method, or instrument used to obtain a result or achieve an end); and

B.	prepositionally standing in a syntactically subordinate relation to (another word, phrase, or clause), usually with particularizing meaning 

via “in”: “as if in a stream”a comprised by Visnovsky “process flow”a, [0054], 1st S:
A.	acting “as if in a stream”a: (used to indicate the medium, method, or instrument used to obtain a result or achieve an end) via Visnovsky’s fig. 6 as if in a stream indicating or showing the method used or “employed”, [0014], to obtain a result or achieve an end via any one “-ing” gerund as taught by Visnovsky, such as “finding and selecting”, [0024], 1st S; and
B.	acting “as if in a stream”a: prepositionally standing in a syntactically subordinate relation to (another word, phrase, or clause: or “FIG. 6”, [0054], 1st S, comprising said fig. 6:200: “a source image”), usually with particularizing digital meaning: or FIG. 6 digitally comprising by illustration fig. 6:200: “Source image” “as if in a stream”a: “FIG. 6 illustrates…a process flow”, [0054], 1st S, wherein “flow” comprises “as if in a stream”)
the form (or said FIG. 6 also comprising “techniques of art”b “of producing images of objects”b as indicated in said “techniques of art” of fig. 6:200: “Source image” all of which as if in a stream) of a photograph (or “photographs”b comprised by “normal digital photography”b, [0071], 1st S, represented in said fig. 6:200: “Source image”).


a	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR FLOW
flow
verb (mainly intr)
3	to move or progress freely as if in a stream: the crowd flowed into the building

b	Dictionary.com:
digital photography
noun
1	the taking or manipulation of photographs that are stored as data files on a computer.

wherein “photographs” is defined:
photograph
noun
1	a picture produced by photography.

wherein “photography” is defined:
photography, noun
1	the process or art of producing images of objects on sensitized surfaces by the chemical action of light or of other forms of radiant energy, as x-rays, gamma rays, or cosmic rays.

wherein “art” is defined:
art1, noun
5	any field using the skills or techniques of art:
advertising art;
industrial art.


















In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an exact image…purpose”, applicant’s remarks, pages 7,8:
“In contrast, in the present invention it is essential to generate an exact image of the underlying decorative object as a target image. The target image should reproduce the coloring and the contours of the decor in order to provide as exact a reference as possible for the actual images generated later. In the process according to the invention, it is not sufficient to only know which colors are contained in the decor, it is also necessary to know at which points of the decor these colors are to be found. A list of colors alone, as generated in Visnovsky, would be unsuitable for this purpose. Also, Wueller does not reveal this feature.

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).













Applicants state in page 9, emphasis added:
“The average hyperspectral digital image of claim 16 provides as accurate a representation of the decor as possible, and thus as true a color representation of the decor as possible, in order to generate a reference that can be used as a basis for quality control in the further process. By generating the target image from the average hyperspectral digital image, it is advantageously possible to compare it with actual images, which are also available in a resolution of 4 to 36 megapixels. If the conversion of the average hyperspectral digital image into a target image of lower resolution did not take place, the actual images would also have to be generated as hyperspectral images, which would mean a large economic expense in the process (see p. 12, 11. 12-31 of the Specification filed on December 4, 2020). Furthermore, the target image with a resolution of 4 to 36 megapixels requires much less storage space and can, therefore, be used more easily in the process (see p. 13, 11. 1-19 of the Specification filed on December 4, 2020). The method according to the invention thus provides an optimum trade-of between a quality control that is as exact as possible and yet can be implemented economically.”

This (“the conversion of the average hyperspectral digital image into a target image of lower resolution”) remark agrees with the below Suggestions. Correspondingly, the claimed “megapixels” (in claim 16, line 11) (a standard or an approved model of measure of the disclosed “reduced resolution” under 35 USC 112(b)) is defined:
megapixel
noun Computers, Television.
1	a unit equal to one million pixels, used to measure the resolution of a digital image:
My camera has a resolution of 12 megapixels.

	





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 16,17,18,19,20,22,23,25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efner (US Patent Application Pub. No.: US 2018/0201011 A1) in view of Herloski (US Patent App. Pub. No.: US 2018/0095307 A1) and Visnovsky et al. (US Patent App. Pub. No.: US 2007/0018906 A1) and Wueller (An ISO standard for measuring low light performance). Claim 18 is rejected again as claim 18’ in a separate rejection, below.



Regarding claim 16, claim 16 is rejected the same as claim 27. Thus, argument presented in claim 27 is equally applicable to claim 16. Accordingly, Efner teaches a method for online quality control of decorative prints on substrates, comprising a similarity comparison of an actual image and a target image of print decors and an adjustment of the decorative print when deviations of color values of the actual image from color values of the target image are detected during production of a batch of substrates with a decorative layer, wherein the method comprises the steps of: 
a) generating at least two (via fig. 1:50,50A) hyperspectral digital images (via “the sensor 50 comprises a hyperspectral imager”, [0180], 3rd S) of a print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt); 
b) calibrating (via “acceptable decoration 58”, [0210], 1st S and fig. 17:218:226: “Decoration satisfactory?”: “NO”: “Adjust decorator”) the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) by means of the at least two hyperspectral digital images (said via “a hyperspectral imager”) by generating an average hyperspectral digital image (said via “a hyperspectral imager”) of the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt); 






c) generating and storing (via fig. 13: “90: “Storage Device(s)”) a digital target image (said via “a hyperspectral imager” represented in fig. 15:146: Sense the decoration on the metallic container by a sensor”), in the form (or fig. 15:140: a method) of a digital (via “digital…data”b) photograph (via “photographed”a via “data (such as image) collected by the sensor 50”a, [0190], 2nd S, “implemented in conjunction with a…logic circuit”b or “A computer switching circuit…used to process digital…data”b), of the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) by converting the average hyperspectral digital image (said via “a hyperspectral imager”) of the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) into an image (said via “a hyperspectral imager”) file (comprised by “data files or data objects 116,134”, [0211], 2nd S, fig.14:116,134) in L*a*b or L*C*h° color space (via “an L*a*b* (or ‘CIELAB’) color space”, [0181], 3rd S) with a resolution (or “resolution”, [0180], 4th S) in the range of 4 to 36 megapixels (or “pixel of data”, [0029], last S); 
d) printing at least one first print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) on at least one first substrate (via drinking “beverage cans”, [0084], 1st S, with printed t-shirt); 





e) generating and storing (said via fig. 13: “90: “Storage Device(s)”) at least one digital actual image (said via “a hyperspectral imager”), in the form (said method of fig. 15) of a digital photograph (via said photographed digital logic circuit data image represented in said method of fig. 15), of the printed (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) decor (said or t-shirt) on the at least one first substrate (via said drinking cans) with a resolution (via said “resolution”) in the range from 4 to 36 megapixels, by means of a color scanner (via  “scanned…by …sensor”,[0030], 4th & 5th Ss) or a digital (via said “logic circuit”) camera (via “the sensor 50 comprises a camera”, [0180], 2nd S); 
f) determining of color deviations (or “difference between…color”, [0257], 1st S) for one or more color values of the L*a*b* color space (via said or “an L*a*b* (or ‘CIELAB’)”) and/or the L*C*h° color space between the digital target image (said via “a hyperspectral imager”) and the at least one digital actual image (said via “a hyperspectral imager”) by a computer program; and 









g) printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) at least one side of further (via fig. 17:230: “Continue decoration run?”) substrates (via said drinking cans via fig. 17:212: “Transfer ink from transfer blankets to metallic containers”) while forming a decorative (said or t-shirt) layer in such a way that color deviations (said or “difference between…color”) between the digital target image (said via “a hyperspectral imager”) and the at least one digital actual image (said via “a hyperspectral imager”) of the printed (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) decorations (said or t-shirt) on the further substrates (via said drinking cans via fig. 17:212: “Transfer ink from transfer blankets to metallic containers”) occur only below a predetermined nominal value (via said fig. 17:218: “Decoration satisfactory?”: “YES”) or only within a predetermined tolerance range (or “a target range” or “the range”, [0208], next to penultimate and penultimate Ss, via:
“[0101] The term "displayed image" refers to an image produced on the display.  A typical displayed image is a window or desktop.  The displayed image may occupy all or a portion of the display.”


















[0208] In one embodiment, the control system 46 is in communication with one or more of the inking assemblies 8, 16, ductor rollers 13, the plate cylinders 4, 12, actuators 30, potentiometers 80, the blanket cylinder 36, the support element 42, the sensors 49, 50, the light 51, the conveyor 48, the ejector 62, the upstream equipment 64 and the downstream equipment 66.  Accordingly, the control system 46 receives data from the sensors 49, 50 related to undecorated metallic containers 52, decorated metallic containers 54, the printing plates, and the transfer blankets 40.  Using the data, the control system 46 can determine if the decoration 58 is deficient or satisfactory.  More 
specifically, the control system 46 can determine if the decoration 58 at least meets targets corresponding to one or more parameters, such as color, density, depth, alignment, and consistency.  The targets may be set by a customer or an operator of the decorator 2.  One or more of the parameters may include a target range.  If sensor data related to a parameter falls within lower and upper limits of the range, at least this parameter of the decoration is acceptable.  In one embodiment, when a decoration 58 does not meet one or more of the targets, the decoration is deficient.).

a	Dictionary.com:
image
noun
1	a physical likeness or representation of a person, animal, or thing, photographed, painted, sculptured, or otherwise made visible.

b	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR LOGIC CIRCUIT
logic circuit
A computer switching circuit, consisting of one or more logic gates, used to process digital information such as computer instructions and data.










Thus, Efner does not teach, as indicated in bold above, the claimed:
A.		“b) calibrating the print décor by means of the at least two hyperspectral digital images by generating an average hyperspectral digital image of the print décor”;
B.	“converting the average hyperspectral digital image…into an image file”; and
C.	“in the range of 4 to 36 megapixels”.

















Herloski teaches A: 
a) generating at least two (via fig. 6: “2”, a subscript, and fig. 16:119: 
“i → i+1”: “iterates” or any two of fig. 2:52,56,58) hyperspectral (via fig. 3: “HSI PARAMETERS”: “HSI DATA”) digital (via “digital printing press”, [0041], 3rd S) images (via fig. 16:112:114: “CAPTURE SCENE IMAGE SCi”: “EXTRACT RETARDANCE                         
                            
                                
                                    Г
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     OF PREVIOUS FRAME” via fig. 6: “f1”-“fN”: 1-D frames, wherein frame “f1” is previous to “fN”, represented in fig. 3:2: “RS”: “frames”: “output signals” wherein “Each frame corresponds to an image of a different location”, such as an image of a tree-portion as shown in fig. 20) of a print (said via “digital printing press”) décor;
A.	b) calibrating (via “an offline calibration process” and “calibration…during normal use”: detailed in figs. 14-16) the print (said via “digital printing press”) décor by means of (“by means of” i.e., through the use of, owing to) the at least two (said via fig. 6: “2”, a frame subscript, & fig. 16:119: “i → i+1”: “iterates” or 52,56,58) hyperspectral (via fig. 3: “HSI PARAMETERS”: “HSI DATA”) digital (via “digital printing press”) images (said via fig. 16:112:114: “CAPTURE SCENE IMAGE SCi”: “EXTRACT RETARDANCE                         
                            
                                
                                    Г
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     OF PREVIOUS FRAME” as shown in fig. 6: “f1”-“fN”: 1-D frames, wherein frame “f1” is previous to “fN”, represented in fig. 3:2: “RS”: “frames”: “output signals” wherein “Each frame corresponds to an image of a different location”, such as an image of a tree-portion as shown in fig. 20) by (via said “during normal use”) generating (via said “during normal use” calibrate as shown in fig. 15:100-106) an average (via “N frames/lines of information…being averaged” represented in fig. 3:2: “RS”: “frames”: “output signals” being used for calibration) hyperspectral (via fig. 3: “HSI PARAMETERS”: “HSI DATA”) digital (via “digital printing press”) image of the print (said via “printers”) décor (via:
 “[0041] FIG. 2 is a simplified schematic view of basic elements of a color printer, comprising one or more monitors 52, 56, and 58, each comprising an HIS measurement capabilities according to the present disclosure.  Specifically, there is shown an "image-on-image" xerographic color printer, in which successive primary-color images are accumulated on a photoreceptor belt 13, and the accumulated superimposed images are in one step directly transferred to an output sheet as a full-color image.  In one implementation, the Xerox Corporation iGen5.RTM.  digital printing press may be utilized.  However, it is appreciated that any printing machine, such as monochrome machines using any technology, machines which print on photosensitive substrates, xerographic machines with multiple photoreceptors, or ink-jet-based machines, can 
beneficially utilize the present disclosure as well.”;

“[0043] Also shown in the FIG. 2, monitors, such as monitors 56, 52, and 58 are arranged to provide feedback to a control device 54 (e.g., a processor).  The monitors such as 56, 52, and 58 are devices which can make measurements of images created on the photoreceptor 13 (such as monitor 56 and 58) or to images which were transferred to an output sheet (such as monitor 52).  One or more of these monitors can, for example, can be configured to have HSI measurement capabilities according to aspects of the present disclosure.  There may be provided any number of monitors, and they may be placed anywhere in the printer as needed, not only in the locations illustrated.  The information gathered therefrom is used by control device 54 in various ways to aid in the operation of the printer, whether in a real-time feedback loop, an offline calibration process, a registration system, etc. It is to be appreciated that control device 54 may be a partition of the host processor 200 of the printer, a dedicated processor, etc. No limitation is intended, nor should any be implied, as to a particular arrangement of the processors in the overall system”;



















“[0057] The output signals of detector 2 will typically represent frames of image data detected by the sensor with each frame acquired at a particular state of the liquid crystal variable retarder and stored in memory or transferred directly to the control device 54.
[0058] As described above, the HSI imager is configured to generate frames of information (in this case, a "frame` is a 1D array) as a function of time, during which the phase delay is varied for each frame.  It is to be appreciated that, if N frames are needed to get proper hyperspectral information (e.g., a full interferogram is generated at the image sensor), and each frame takes a time dT to capture, and the velocity of the medium in the process direction is P, then the equivalent distance dY in the process direction on the medium during which HSI imager acquires HSI information is dY=P*N*dT.  If the reprographic printing system is configured to generate the same image information at the photoreceptor (or output sheet of paper) over a distance dY 
in the process direction, then the result of capturing N frames/lines of information can be Fourier transformed for each cross-process location X, corresponding to a particular image sensor location (e.g., a pixel or given sensor area), giving hyperspectral information at each location X, the information being averaged over a distance dY.  This hyperspectral information can then be used to evaluate performance of the reprographic printing system, and also could be used to generate feedback information to the reprographic printer system controller to adjust printer performance in the X direction. This configuration can be called a "spatially-resolved linear HSI", or "spatially-resolved ILS".  It is to be appreciated that although the same information is to be printed over a distance dY at any location along the Y, the image information in the cross-process direction X may vary.”

wherein “frames” is defined via Dictionary.com:
frame
noun
10	Computers. the information or image on a screen or monitor at any one time.

“[0063] FIG. 6 is a schematic representation of a set of data from a linear sensor of a monitor.  The rows of data at times t.sub.1, t.sub.2 .  . . t.sub.n correspond to multiple frames f.sub.i of information.  Each frame includes information along the cross-process direction collected along the linear sensor length.  Portions along the cross-process direction may correspond to a single pixel or multiple pixels binned together.  Each frame corresponds to an image of a different location along a uniform portion of a test patch as it moves relative to the monitor in the process direction.  The printed test patch is printed with the goal of achieving a uniform printed image in the process direction (e.g., such that a given pixel or given group of binned pixels of the linear sensor receives same information from the test past over the series frames).  Typically, the test patch is also printed with the goal of achieving a uniform printed image in the cross process direction (e.g., such that all pixels of the linear sensor receive same information from the test past over the series frames), however, the test pattern may have variation in the cross-process direction.”


“[0093] The calibration could also be updated during normal use as in FIG. 15 to compensate, for example, for aging of the LC variable retarder.  Light is received at the LC variable retarder at 100, and a set of voltages determined by the retardance controller 50 may be used to drive the LC variable retarder at 102.  This set of voltages drives the LC variable retarder while hyperspectral image data 104 is captured of the received light 100 which includes light from a calibration source, such as from the laser diode 20 in FIG. 3, or from a nearby fluorescent lamp.  Given that the spectral properties of the calibration source are known, it is possible to calculate the time-dependent optical retardance of the LC variable retarder, that is, to measure a calibration retardance, and compare it to the desired retardance that was used by the retardance controller to synthesize the voltage waveform.  The retardance controller can then be updated based on the discrepancy between desired and actual retardance to generate a voltage waveform that would more accurately control the retardance as a function of time at 106.  For example, the measured center wavelength can be made to more closely approximate a known center wavelength of received light at 100, with better spectral resolution as well, after proper adjustment of retardance controller and the time-dependent driving voltage waveforms it generates.  Another option would be to have the retardance-versus-time characteristic follow a linear trajectory.  Any or all 
of the performance characteristics, calibration information, and properties of the light used for calibration can be stored in look-up tables embedded for example in the memory of processor 54 to allow for comparison and adjustments.”

“[0099] At 110, the retardance controller 50 of FIG. 3 sets a given retardance .GAMMA..sub.i at a time, t.sub.i.  The scene image SC.sub.i is then captured by linear sensor at 112.  The retardance extractor then extracts the retardance .GAMMA.'.sub.i of the previous frame at 114.  The system then calculates the retardance error at 116 by finding the difference between the intended retardance .GAMMA..sub.i and the actual retardance .GAMMA.'.sub.j and applies the error signal as a separate controller input at 118.  The system then iterates at 119 and then repeats the process as needed.  The system thus operates in a closed loop manner with direct feedback to the retardance 
controller.”); 

and







Thus, one of skill in the art of hyperspectral imagers can modify Efner’s said “a hyperspectral imager” as shown in fig. 12:50 with Herloski’s said fig. 16:112: “CAPTURE SCENE IMAGE SCi”: “EXTRACT RETARDANCE                         
                            
                                
                                    Г
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     OF PREVIOUS FRAME” as shown in fig. 6: “f1”-“fN”: 1-dimensional, 1-D, frames represented in fig. 3:2: “RS”: “frames”: “output signals” by:
a)	making Efner’s said “a hyperspectral imager” as shown in fig. 12:50 be as shown in Herloski’s fig. 3:5:2: “RS”, comprising said averaged frames of Herloski’s fig. 6 via:
a1)	taking two 1-D frames or images “f” respectively at t1,t2 , such as at the brown trunk of the tree at t1 by standing on the ground and at the top of the green tree, by climbing a ladder to the top, at t2; and
		a2)	taking a temporal average of P1=(P1 at t1 +P1 at t2)/2=brown-green;

b)	installing into Efner’s fig. 1:46: “CONTROL SYSTEM” Herloski’s stored instructions, Herloski’s figures 13-16 and 21;

c)	calling the installed programs of figures 13-16 and 21 upon reaching Efner’s fig. 15:146: “Sense the decoration on the metallic container by a sensor”;

d)	creating, during normal use, the averaged-temporal 1-D image or frame or scene image, corresponding to Herloski’s fig. 16:112,114, from an LCD “monitor” or display: Herloski: figs. 3:4:40,42: “LC” of LCD,43,45,44,2;

e)	calibrating, such as adjusting printer performance via “feedback”, Herloski, [0058], 2nd to last S, as needed based on steps a)-d); and

f)	recognizing that the modification is predictable or looked forward to because the
modification results in a calibrated sensor or checked (regarding correctness), adjusted
(regarding arranged or fitted properly) or standardized (regarding bringing to as
approved), sensor via “adjustment of…performance…such that…. each image pixel
accurately reflects the known spectrum of the calibrated source with the highest 
possible spectral resolution” upon which “feedback” is used “to aid in the operation of 
the printer” via Herloski:

“[0003] Color printers commonly have a control system including monitors which 
can make measurements of images created on the photoreceptor or of images which were transferred to an output sheet.  These monitors are typically in the form of optical densitometers.  The information gathered therefrom is used by the control system to modify printer outputs to the photoreceptor or output sheet in various ways to aid in the operation of the printer.  These effects can occur in a real-time feedback loop, an offline calibration process or a registration system.” 

“[0058] As described above, the HSI imager is configured to generate frames of information (in this case, a "frame` is a 1D array) as a function of time, during which the phase delay is varied for each frame.  It is to be appreciated that, if N frames are needed to get proper hyperspectral information (e.g., a full interferogram is generated at the image sensor), and each frame takes a time dT to capture, and the velocity of the medium in the process direction is P, then the equivalent distance dY in the process direction on the medium during which HSI imager acquires HSI information is dY=P*N*dT.  If the reprographic printing system is configured to generate the same image information at the photoreceptor (or output sheet of paper) over a distance dY 
in the process direction, then the result of capturing N frames/lines of information can be Fourier transformed for each cross-process location X, corresponding to a particular image sensor location (e.g., a pixel or given sensor area), giving hyperspectral information at each location X, the information being averaged over a distance dY.  This hyperspectral information can then be used to evaluate performance of the reprographic printing system, and also could be used to generate feedback information to the reprographic printer system controller to adjust printer performance in the X direction. This configuration can be called a "spatially-resolved linear HSI", or "spatially-resolved ILS".  It is to be appreciated that although the same information is to be printed over a distance dY at any location along the Y, the image information in the cross-process direction X may vary.”

wherein “frames” is defined via Dictionary.com:
frame
noun
10	Computers. the information or image on a screen or monitor at any one time.

“[0089] In the calibration process, the light sources included as part of the device 
may be used as the calibration light source.  The sources should have known spectral characteristics that allow adjustment of the various performance characteristics of the hyperspectral system based upon those characteristics, such that the calculated spectrum at each image pixel accurately reflects the known spectrum of the calibrated source with the highest possible spectral resolution.”


   
	







Thus, the combination does not teach:
B.	“converting the average hyperspectral digital image…into an image file”; and
C.	“in the range of 4 to 36 megapixels”.












Accordingly, Visnovsky teaches:
B.	converting (via “as if in a stream”a, via “process flow”a, [0054], 1st S, via fig. 6:202: “Convert source image to L*a*b* using ICC Profile” and fig. 6:204: “Convert L*a*b* to LCh space”) the average hyperspectral digital image (of fig. 6:200: “Source image”, as if in a stream, via fig. 4:36: “Hyper Spectral Camera”)…into an image file (or “list” comprising “in a file”, as if in said stream, via:
“[0055] The quantized data can then be returned in reverse-sorted order so that the first color returned is the highest percentage color in the entire image.  The second color then represents the second highest percentage color in the image, and the last color represents the lowest percentage color in the image.  The collapsing algorithm (i.e., the processing inside of the line 210 in FIG. 6) starts with the first color returned, and looks at all the other colors comparing the color space distance.  If any of the other colors in the quantized color list is within a specified distance in color space, then it is removed from the quantized list of colors.  The second color is then chosen and compared to the remainder of colors in the list, and appropriate colors are removed.  This continues until the end of the quantized color list is reached.  The end result of this collapsing technique is a human perceivable list of distinct colors that represent the digital image.”

wherein “list” is defined via Dictionary.com:
3	Computers. a series of records in a file.).

a	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR FLOW
flow
noun
12	the act, rate, or manner of flowing: a fast flow
	
wherein “flowing” is defined:
BRITISH DICTIONARY DEFINITIONS FOR FLOW
flow
verb (mainly intr)
3	to move or progress freely as if in a stream: the crowd flowed into the building




Thus, one of ordinary skill in the art of color spaces can modify Efner’s teaching of said “an L*a*b* (or ‘CIELAB’)” with Visnovsky’s teaching of said fig. 6:202: “Convert source image to L*a*b* using ICC Profile” and fig. 6:204: “Convert L*a*b* to LCh space” by:
a)	converting Efner’s t-shirt in said “an L*a*b* (or ‘CIELAB’)” to LCh space via Visnovsky’s fig. 6:204: “Convert L*a*b* to LCh space”;
b)	running the rest of Vinovsky’s fig. 6;
c)	create the data structure of Efner’s fig. 14:110 comprising a color identifier 120 based upon the completion of Vinovsky’s fig. 6; and
d)	recognizing that the modification is predictable or looked forward to because Visnovsky’s conversion is used to “enhance the identification of…colors” via Visnovsky:
“[0030] The colors in a customer decorative artifact or decorative product may be quantized in various embodiments by: (1) using a known algorithm to reduce the total number of colors to a fixed number; and, (2) collapsing the quantized colors into a set which represents the actual colors in the artifact.  One example of this is a recursive Delta E approach as understood by those skilled in the art.  This aspect of the invention can enhance the identification of the constituent colors within an artifact.”

	


















Thus, the combination does not teach limitation:
C.	“in the range of 4 to 36 megapixels”.











Wueller teaches:
C.	in the range of 4 to 36 megapixels (via “16 Megapixel camera…poster” in section 2.3: Noise, sentence of lines 7,8). 
Thus, one of ordinary skill in cameras and decorations and sales can modify Efner’s said “resolution” with Wueller’s teaching of the “16 Megapixel camera…poster” by:
a)	making Efner’s hyperspectral frame “camera” as modified via the combination have 16 megapixels; 
b)	capturing an image or frame of 16 megapixels;
c)	printing the 16 megapixel frame image as a poster; and
d)	 recognizing that the modification is predictable of looked forward to because the poster has use as a decoration or advertisement such as by decorating the drinking cans with the poster, wherein “poster” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR POSTER
poster
noun
1	a large printed picture, used for decoration
2	a placard or bill posted in a public place as an advertisement.








Regarding claim 17, Efner as combined teaches the method according to claim 16, wherein the generation of each hyperspectral digital image (said via “a hyperspectral imager”, as modified via the combination, or “a computer peripheral device”, cited below) of the print decor is carried out by means of a hyperspectral (said via “a hyperspectral imager”) scanner (via “scanned…by the control system…based on…the sensor” wherein “scanned” is defined via Dictionary.com:
scan
verb (used with object), scanned, scan·ning.
5	to read (data) for use by a computer or computerized device, especially using an optical scanner.

wherein “optical scanner” is defined:
optical scanner
noun
1	a computer peripheral device enabling printed material, including characters and diagrams, to be scanned and converted into a form that can be stored in a computer: See also optical character reader). 












Regarding claim 18, Efner as combined teaches the method according to claim 16, wherein the digital target image (said via “a hyperspectral imager” as modified via the combination) is generated in method step c) (Markush limitations follow: A or B (C or D):) 
A	by converting (via said “an L*a*b* (or ‘CIELAB’)” as modified via the combination of Visnovsky) a calibrated (via fig. 17:226: “Adjust decorator”) hyperspectral image (said via “a hyperspectral imager” as modified via the combination of Herloski) into an image file with a resolution (via said “resolution” as modified via the combination of Wueller) in the range from 4 to 36 megapixels by means of a computer program (or “Software”, cited below) or 
B	by printing (via fig. 1) the print décor (via said t-shirt) on a substrate (via said drinking can) and subsequently scanning (via fig. 1:46: “CONTROL SYSTEM”) it by 
C	means of a color (via fig. 14:120: “Color”) scanner (via fig. 1:350, a peripheral device) or 
D	photographing the printed decor by means of a digital camera (via fig. 1:50, via said “camera”, via Visnovsky:
“[0081] Moreover, the processes associated with the present embodiments may be 
executed by programmable equipment, such as computers.  Software that may cause 
programmable equipment to execute the processes may be stored in any storage 
device, such as, for example, a computer system (non-volatile) memory, an 
optical disk, magnetic tape, or magnetic disk.  Furthermore, some of the 
processes may be programmed when the computer system is manufactured or via a 
computer-readable medium.  Such a medium may include any of the forms listed 
above with respect to storage devices and may further include, for example, a 
carrier wave modulated, or otherwise manipulated, to convey instructions that 
may be read, demodulated/decoded and executed by a computer.”).

	
Thus, the combination does not teach when considered as a whole, as indicated in bold above, the claimed Markush alternative of:
“by converting a calibrated hyperspectral image into an image file with a resolution in the range from 4 to 36 megapixels by means of a computer program”.
Accordingly, the combination teaches the other alternative. Thus, claim 18 is rendered obvious because the combination already teaches as shown above the other alternative, reproduced below:
“by printing (via fig. 1) the print décor (via said t-shirt) on a substrate (via said drinking can) and subsequently scanning (via fig. 1:46: “CONTROL SYSTEM”) it by means of a color (via fig. 14:120: “Color”) scanner (via fig. 1:350, a peripheral device) or photographing the printed decor by means of a digital camera (via fig. 1:50, via said ‘camera’ ”.











Regarding claim 19, Efner as combined teaches the method according to claim 16, wherein the generation of each digital image (said via “a hyperspectral imager” as modified via the combination) according to method steps c) and e) is carried out under equivalent conditions (comprising a particular mode or type of being a thing via “the same type of data…For example….color” via:
“[0048] In one embodiment, the at least one sensor comprises from one to five sensors.  In another embodiment, the one to five sensors are arranged to obtain data on the cylindrical body substantially simultaneously.  Optionally, the one to five sensors are arranged around the cylindrical body of the metallic container.  In one embodiment, the at least one sensor comprises from two to five sensors substantially evenly arranged around a longitudinal axis of the metallic container.  In one embodiment, each of the one to five sensors may obtain the same type of data.  In another embodiment, the one to five sensors may obtain different types of data.  For example, in one embodiment, the at least one sensor comprises one or more of: (i) a first sensor to obtain data about a color of the decoration; (ii) a second sensor to obtain data about a density of the decoration; (iii) a third sensor to obtain data about a depth of the decoration; (iv) a fourth sensor to obtain data about an alignment of the decoration; and (v) a fifth sensor to obtain data about a consistency of the decoration.”).  












Regarding claim 20, Efner as combined teaches the method according to claim 16, wherein during the production of a batch of substrates with the formation of a decorative layer, the generation of the at least one digital actual image (said via “a hyperspectral imager” as modified via the combination) is carried out continuously (said via fig. 17:230: “Continue decoration run?”) and that the method steps f) and g) are repeated (as shown by the loops in fig. 17) continuously (said via fig. 17:230: “Continue decoration run?”).  
Regarding claim 22, Efner as combined teaches the method according to claim 16, wherein, if color deviations are detected in method step f), 
a warning signal (via fig. 17:222: “Send alert”) is issued to operators of a printing line for substrates, or 
an automatic (as indicated in fig. 17:200) adjustment (via fig. 17:226: “Adjust decorator”) of one or more color values of the L*a*b* color space (via said or “an L*a*b* (or ‘CIELAB’)” as modified via the combination) and/or the L*C*h° color space (via said or “an L*a*b* (or ‘CIELAB’)” as modified via the combination) is carried out during the production of the print décor (via said t-shirt) on the substrate (said drinking cans) in such a way that color deviations (said or “difference between…color”) between the digital target image and the at least one digital actual image of the printed décor (via said t-shirt) on further substrates (via said drinking can) occur only below a specified nominal value (via fig. 17:218: “Decoration satisfactory?”) or only within a specified tolerance range (via said or “a target range” or “the range”).

Regarding claim 23, Efner as combined teaches the method according to claim 16, wherein the substrates are selected from a group comprising paper, glass, metal (via said drinking cans), foils, wood materials, in particular MDF or HDF boards, WPC boards, veneers, paint layers, plastic boards and inorganic carrier boards.  
Regarding claim 25, Efner as combined teaches the method according to claim 16, wherein a protective layer (via “a lacquer”) is applied to the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said t-shirt) or the print decors (via:
“[0266] Metallic containers 54 with acceptable decorations 58 are conveyed past the ejector 62 to downstream equipment 66.  In one embodiment, the downstream equipment 66 includes one or more of a coater, an oven, a waxer, a die necker, a tester, an inspection station, a sensor, and a palletizer.  The coater applies a lacquer (or other material) to the interior of the metallic container 54.  In one embodiment, the coater is positioned upstream of the sensor 50.  Accordingly, in one embodiment, the metallic containers 54 may receive a coating of lacquer before being sensed by a sensor 49, 50.  The oven cures the lacquer.  A thin layer of a lubricant may be applied by a waxer to a portion of the container body proximate to an open end of the metallic container 54.  The die necker reduces the diameter of a portion of the metallic container body and applies a curl to aerosol containers.  The tester checks the container for 
unintended apertures or leaks.  The inspection station may check the shape or other features of the metallic container 54.  Optionally, the downstream equipment 66 includes at least one sensor.  The sensor may be the same as, or similar to, sensors 49, 50.  Accordingly, in one embodiment the control system 46 may receive data collected by a sensor of the downstream stream equipment 64 related to the exterior surface 56 of metallic containers 54.  The palletizer can bundle the finished metallic containers 54 for shipment or storage.”).








Regarding claim 26, Efner as combined teaches the method according to claim 16, wherein at least one of the printed substrates (via said drinking cans), which may be provided with a protective layer (via said lacquer cited in the rejection of claim 25), is fed to a short-cycle (via “high rotation rate”) (SC) press (or “a plate cylinder (or press cylinder)”) for further processing (via:
“[0008] In off-set printing, one or more printing plates with image regions are attached to a plate cylinder (or press cylinder) of a decorator.  The image regions can include both ink receiving regions and areas that do not receive ink.  Inking assemblies transfer ink to the printing plates on a plate cylinder.  The ink adheres to the ink receiving regions of each printing plate.  A decorator may have a plurality of plate cylinders with inking assemblies to transfer different colors of ink to the printing plates affixed to each plate cylinder.  For example, decorators used to decorate metallic containers frequently have from four to nine plate cylinders which each have an associated ink assembly.”

[0246] Occasionally a printing plate 6, 14 or transfer blanket 38 is damaged. The damage may occur either prior to the beginning a production run or during the production run.  A printing plate 6, 14 or transfer blanket 38 may also include a defect that effects decoration quality.  Further, one of the printing plates 6, 14 or transfer blankets 38 may not be aligned properly with an associated plate cylinder 4, 12 or blanket cylinder 36.  The alignment problem may occur during the production run.  For example, the high rotation rate of the plate cylinders 4, 12 or blanket cylinder 36 can cause the printing plates 6, 14 or transfer blankets 38 to move out of proper alignment, negatively effecting decorations formed on the metallic containers 54.










Claim 18’ is/are rejected under 35 U.S.C. 103 as being unpatentable over Efner (US Patent Application Pub. No.: US 2018/0201011 A1) in view of Herloski (US Patent App. Pub. No.: US 2018/0095307 A1) and Visnovsky et al. (US Patent App. Pub. No.: US 2007/0018906 A1) and Wueller (An ISO standard for measuring low light performance) as applied above further in view of Lee et al. (US Patent App. Pub. No.: US 2009/0215477 A1).
Regarding claim 18’, claim 18’ is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 18’. Accordingly as discussed above, Efner as combined teaches the method according to claim 16, wherein the digital target image (said via “a hyperspectral imager” as modified via the combination) is generated in method step c) 
by converting (via said “an L*a*b* (or ‘CIELAB’)” as modified via the combination of Visnovsky) a calibrated (via fig. 17:226: “Adjust decorator”) hyperspectral image (said via “a hyperspectral imager” as modified via the combination of Herloski) into an image file with a resolution (via said “resolution” as modified via the combination of Wueller) in the range from 4 to 36 megapixels by means of a computer program (or “Software”, cited below) or 
by printing (via fig. 1) the print décor (via said t-shirt) on a substrate (via said drinking can) and subsequently scanning (via fig. 1:46: “CONTROL SYSTEM”) it by means of a color (via fig. 14:120: “Color”) scanner (via fig. 1:350, a peripheral device) or photographing the printed decor by means of a digital camera (via fig. 1:50, via said “camera”, via Visnovsky:


“[0081] Moreover, the processes associated with the present embodiments may be 
executed by programmable equipment, such as computers.  Software that may cause 
programmable equipment to execute the processes may be stored in any storage 
device, such as, for example, a computer system (non-volatile) memory, an 
optical disk, magnetic tape, or magnetic disk.  Furthermore, some of the 
processes may be programmed when the computer system is manufactured or via a 
computer-readable medium.  Such a medium may include any of the forms listed 
above with respect to storage devices and may further include, for example, a 
carrier wave modulated, or otherwise manipulated, to convey instructions that 
may be read, demodulated/decoded and executed by a computer.”).

Thus as discussed above, the combination does not teach when considered as a whole, as indicated in bold above, the claimed alternative of:
“by converting a calibrated hyperspectral image into an image file with a resolution in the range from 4 to 36 megapixels by means of a computer program”.
Accordingly as discussed above, the combination teaches the other alternative. Thus, claim 18 is rendered obvious because the combination already teaches as shown above the other alternative, reproduced below:
“by printing (via fig. 1) the print décor (via said t-shirt) on a substrate (via said drinking can) and subsequently scanning (via fig. 1:46: “CONTROL SYSTEM”) it by means of a color (via fig. 14:120: “Color”) scanner (via fig. 1:350, a peripheral device) or photographing the printed decor by means of a digital camera (via fig. 1:50, via said ‘camera’ ”.






Further Lee teaches the other other alternative:
by converting (resulting in “converted”) a calibrated hyperspectral image (or “a digital camera 114 picture”) into an image file (of “a lower resolution”) with a resolution (via said “a lower resolution”) in the range from 4 to 36 megapixels (or “lower” than “e.g., 8+ megapixel”) by means of a computer program (or a “computer” “program” via:
“[0054] As used in this application, the terms "component," "module," "system," 
and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, or software in execution.  For example, a component can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer.  By way of illustration, both an application running on a computing device and the computing device can be a component.  One or more components can reside within a process and/or thread of execution and a component can be localized on one computer and/or distributed between two or more computers.  In addition, these components can execute from various computer readable media having various data structures stored thereon.  The components can communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets 
(e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems by way of the signal).”; and 

“[0060] In one example, the mobile device 102 can communicate with one or more devices in the infosphere 104 to receive media or other data, and the data can be transcoded for the mobile device 102 before it is transmitted.  For example, the mobile phone 102 can request content from the DVR 112, such as a list of available television shows.  The DVR 112, or another device within or related to the mobile infosphere, can transcode the available television shows into a smaller media file so the mobile device 102 can more efficiently receive the content or a portion thereof For example, the DVR 112 or associated device can generate a preview of one or more television shows for transmission to the mobile device 102.  Additionally or alternatively, for example, the DVR 112 or associated device can transcode the television show to a lesser video and/or audio quality to allow more efficient transmission of the television shown to 
the mobile device 102.  In another example, a digital camera 114 picture can be converted from a high resolution accustomed to digital cameras (e.g., 8+ megapixel) to a lower resolution for transmission to the mobile device 102.  It is to be appreciated that the communication can utilize substantially any protocol, such as transmission control protocol/internet protocol (TCP/IP), user datagram protocol (UDP), and/or similar customized protocols.”).

	Thus one of ordinary skill in the art of resolution and transmission thereof as indicated in Efner’s:
1)	fig. 13:94: “Communication System(s)”; 
2)	fig. 13:102: “Network”; and
3)	   “[0297] In operation 186, the control system 46 may send an alert.  The alert 
may include information about the type of deficiency identified by the control system.  For example, the alert may indicate that the deficient decoration is due to one of an improper amount of ink, a defective ink, a defective printing plate or transfer blanket, improper position or alignment of the decoration, and damage to a metallic container.  In one embodiment, the alert may include sending an image of the defective decoration collected by the sensor 50 to a display 88 of the control system 46.  In another embodiment, the portion of the decoration that is defective may be highlighted and/or enlarged.  Alternatively, if the control system 46 could not determine the cause of the deficient decoration such that method 166 proceeded NO in operation 180 to operation 182, the alert may indicate that the control system 46 could not determine the cause of the deficient decoration.  In one embodiment, the alert may also include information about actions recommended by the control system 46 to correct the deficient decoration.  Accordingly, the alert may identify one or more ink blades 21 or portions of ink key 22 that should be adjusted to correct the deficiency.  In another embodiment, the alert may identify one or more of the inking assemblies, the ink rollers, the plate cylinders, the blanket cylinder, and the support element that should be adjusted to correct the deficiency.  Additionally, or alternatively, the alert can indicate an adjustment to the operation of one or more ductor rollers 13.”

can modify the combination of Efner’s teaching of said “resolution” as modified via the combination of Wueller with Lee’s teaching of said “converted” by:
a)	converting Efner’s said hyperspectral “resolutions” as modified via the combination of Wueller regarding Efner’s fig. 13:94: “Communication System(s)” and fig. 13:102: “Network” to a lower resolution, such as from 8+ megapixel to 7;
b)	“sending” the low resolution hyperspectral “alert…image” (Efner, cited above) to Efner’s smartphone comprising fig. 13:88: “Output Device(s)”; and
c)	recognizing that the combination is predictable or looked forward to because the modification is used “so the mobile device…can more efficiently receive the content or a portion thereof” (Lee, cited above) such as the alert image.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efner (US Patent Application Pub. No.: US 2018/0201011 A1) in view of Herloski (US Patent App. Pub. No.: US 2018/0095307 A1) and Visnovsky et al. (US Patent App. Pub. No.: US 2007/0018906 A1) and Wueller (An ISO standard for measuring low light performance) as applied above further in view of Lusher et al. (US Patent 3,274,927).
Regarding claim 21, Efner as combined teaches claim 21 of the method according to claim 16, wherein the printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) of the substrates (said drinking cans) according to method steps d) and/or g) is carried out by means of gravure printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) or digital (as indicated in fig. 13:90: “Storage Device(s)”) direct printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14).  
Thus, Efner does not teach, as indicated in bold above, the claimed “gravure printing or digital direct printing”. Accordingly, Lusher teaches the claimed “gravure printing” (via fig. 2: “APPLY BACKGROUND BY GRAVURE OFFSET”).
Thus one of ordinary skill in containers and printing thereof can modify Efner’s teaching of said fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14 with Lusher’s teaching of said fig. 2: “APPLY BACKGROUND BY GRAVURE OFFSET” by:a)	making Efner’s fig. 1:36:blanket cylinder be as Lusher’s fig. 2:32:blanket cylinder; 
and
b)	recognizing that the modification is predictable or looked forward to because there is “a suitable image” and a “clear image” plus “Advantages” thus obtaining a suitable print of the drinking cans and a clear print on the drinking cans via Lusher: 


c.3,ll. 65-75:
“A gravure cylinder 34 is journalled to rotate in peripheral contact with the blanket cylinder 32 and transfer an image to the blanket cylinder.  The gravure cylinder 34 @carries a suitable image developed in accordance with existent knowled,-e of the art.  Ink is suitably applied to the gravure cylinder 34 by having the lower peripheral portion of this cylinder continuously dip into a body of ink carried within a container 36.  A doctor blade 33 removes ink from the non-image are,,is of the gravure cylinder 34 so 
that an appropriately clear image is im-pressed upon the blanket cylinder 32.”

c.4,ll. 44-60:
“Advantages
It should be noted that several advantages arise from the present invention, and these are briefly enumerated at this point, because they are so apparent bere.  
First: The conveyor belt 10 is -moving continuously during the processin.- and during its functioning in ac- 50 cordance with the preseiit invention.  Thus, the appara- tus of the present invp@ntion is capable of processing units at a hi.-h rate and in a simplified manner.  
Secondly: By rotating the blanket cylinder 32 in a direction @contra to the direction of travel of the conveyor 55 belt 10, contact time between the containers 20 and the blanket printing cylinder 32 is reduced.  Thus, more containers can be printed in a giv-n time interval than if the blanket cylinder 32 and conveyor 10 were moved in the 60 same direction.”

Regarding claim 24, claim 24 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 24. Accordingly, Efner as combined teaches the method according to claim 16, wherein a print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (via said t-shirt) produced by means of digital printing or a print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (via said t-shirt) produced by means of gravure printing using printing rollers (via fig. 1:10,18: ink roller) is printed on uniformly basecoated (via “a base-coat”) substrates (said drinking cans via:
“[0163] In one embodiment, a support element 42 receives an undecorated metallic 
container 52 from upstream equipment 64.  The metallic container 52 may be a beverage container, such as a beverage can, a beverage bottle, an aerosol container, or a container for any other type of product.  In one embodiment, the metallic container 52 includes a base-coat, such as, but not limited to, a white base-coat.  Alternatively, the metallic container does not have a base-coat.”). 

	Thus as discussed above, Efner does not teach, as indicated in bold above, the claimed:
A.	“digital printing”; and
B.	“gravure printing”.  
Thus as discussed above, one of ordinary skill in containers and printing thereof can modify Efner’s teaching of said fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14 with Lusher’s teaching of said fig. 2: “APPLY BACKGROUND BY GRAVURE OFFSET” by:a)	making Efner’s fig. 1:36:blanket cylinder be as Lusher’s fig. 2:32:blanket cylinder; 
and
b)	recognizing that the modification is predictable or looked forward to because there is “a suitable image” and a “clear image” plus “Advantages” thus obtaining a suitable print of the drinking cans and a clear print on the drinking cans via Lusher. 
	Thus, claim 24 is rendered obvious because the combination teaches one of the alternatives.








Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efner (US Patent Application Pub. No.: US 2018/0201011 A1) in view of Herloski (US Patent App. Pub. No.: US 2018/0095307 A1) and Visnovsky et al. (US Patent App. Pub. No.: US 2007/0018906 A1) and Wueller (An ISO standard for measuring low light performance) as applied in the rejection of claim 16 further in view of Kang et al. (Decolorization-Based Hyperspectral Image Visualization).
Regarding claim 27, claim 27 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 27. Thus, Efner as combined with Herloski and Visnovsky and Wueller teaches a device, configured to carry out a process for online quality control of print decors on substrates according to claim 16 (i.e.,
16.	A method for online quality control of decorative prints on substrates, comprising a similarity comparison of an actual image and a target image of print decors and an adjustment of the decorative print when deviations of color values of the actual image from color values of the target image are detected during production of a batch of substrates with a decorative layer, wherein the method comprises the steps of: 

a) generating at least two hyperspectral digital images of a print décor; 

b) calibrating the print décor by means of (“by means of” i.e., through the use of, owing to) the at least two hyperspectral digital images by generating an average hyperspectral digital image of the print décor; 

c) generating and storing a digital target image, in the form of a digital photograph, of the print décor by converting the average hyperspectral digital image of the print décor into an image file in L*a*b or L*C*h° color space with a resolution in the range of 4 to 36 megapixels; 

d) printing at least one first print décor on at least one first substrate; 

e) generating and storing at least one digital actual image, in the form of a digital photograph, of the printed decor on the at least one first substrate with a resolution in the range from 4 to 36 megapixels, by means of a color scanner or a digital camera; 

f) determining of color deviations for one or more color values of the L*a*b* color space and/or the L*C*h° color space between the digital target image and the at least one digital actual image by a computer program; and 

g) printing at least one side of further substrates while forming a decorative layer in such a way that color deviations between the digital target image and the at least one digital actual image of the printed decorations on the further substrates occur only below a predetermined nominal value or only within a predetermined tolerance range.)

, the device comprising: 
at least one means for generating (via “scanned…by…the sensor”, cited below [0030]) the at least two hyperspectral digital images (via “a hyperspectral imager”, cited below [0180], as shown in figs. 1:1A:12A-12C:49A-E:50:50A-E, as twice modified via the combination of Herloski and Wueller) of a print (via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (or t-shirt); 
at least one means for calibrating (35 USC 112(f): a computer for calibrating, i.e., comparing via Efner’s figs. 1,13:46: “CONTROL SYSTEM” as modified via Herloski’s stored instructions, Herloski’s figures 13-16 and 21) the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (or t-shirt) based on the average hyperspectral digital image (said via “a hyperspectral imager”, cited [0180], as shown in figs. 1:1A:12A-12C:49A-E:50:50A-E, as twice modified via the combination of Herloski and Wueller)  generated from the at least two hyperspectral digital images (said via “a hyperspectral imager” as shown in figs. 1:1A:12A-12C:49A-E,50:50A-E, as twice modified via the combination) of the print decor; 
at least one means for generating and storing (said via “scanned…by…the sensor”) the digital target image (said via “a hyperspectral imager”) of the print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) with a resolution (or “resolution”) in the range of 4 to 36 megapixels (via Efner’s hyperspectral megapixel frame sensor as twice modified via the combination) in the L*a*b or L*C*h°  color space (or “an L*a*b* (or ‘CIELAB’)”, cited below [0181], as modified via the combination of Visnovsky); 
at least one means for printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) the at least one first print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) on the at least one first substrate (or drinking can); 
at least one color scanner or a digital camera (or “camera”) for generating and storing (via fig. 13:90: “Storage Device(s)”) the at least one digital actual image of the printed (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (said or t-shirt) on the at least one first substrate (said or drinking can) with a resolution (said or “resolution” as modified via the combination) in the range of 4 to 36 megapixels; 
at least one means for determining (via fig. 13: 86: “Input Device(s)” and fig. 15:158: “Identify deficient decoration?”) color (via fig. 14:120: “Color”) deviations (or “difference between…color”) between the digital target image (said via “a hyperspectral imager” as twice modified) and the digital actual image (said via “a hyperspectral imager” as twice modified) in the L*a*b or L*C*h° color space (said or “an L*a*b* (or ‘CIELAB’)” as modified); and 









at least one means for (Markush limitation elements follow: A/B: A or B) adapting/controlling (via fig. 1:46: “CONTROL SYSTEM”) the décor (said or t-shirt) printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) when printing (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) the at least one side of further substrates (said or drinking can) while forming the decorative layer in such a way that the color deviations (said or “difference between…color”) in the L*a*b or L*C*h° color space (said or “an L*a*b* (or ‘CIELAB’)” as modified) between the digital target image (said via “a hyperspectral imager” as twice modified) and the digital actual image (said via “a hyperspectral imager” as twice modified) of the printed (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) decors (said or t-shirt) on the further substrates (said or drinking can) occur only below the predetermined nominal value (via fig. 17:218: “Decoration satisfactory?” via:
“[0030] The control system includes an instruction to analyze the sensor data related to the decoration.  In one embodiment, the control system includes an instruction to compare the sensor data to stored data.  In one embodiment, the stored data is associated with at least one acceptable decoration.  The acceptable decoration may be scanned and stored in memory accessible by the control system.  In one embodiment, the acceptable decoration is scanned at a resolution such that the stored data related to the acceptable decoration includes a number of pixels that may be based on the number of individual sensing elements of the sensor.  More specifically, the acceptable decoration may be stored in memory at a resolution equal to the resolution of the data collected by the sensor.  In another embodiment, the acceptable decoration is stored at a resolution different from the resolution of the sensor.  Accordingly, in another embodiment, the acceptable decoration is stored at a greater resolution, or a lesser resolution, than the resolution of the data collected by the sensor.  In one embodiment, the stored data is in a computer database.  The database may be stored in memory of the control system.  Optionally, the control system accesses the database by a network connection.”;






“[0180] In one embodiment, the sensor 50 comprises an optical or visual sensor.  In another embodiment of the present invention, the sensor 50 comprises a camera.  The camera may be a high-speed camera.  In yet another embodiment the sensor 50 comprises a laser.  In still another embodiment, the sensor 50 comprises a hyperspectral imager.  In one embodiment, the sensor 50 can collect data in three-dimensions.  In one embodiment, one or more of the optics, resolution, magnification, and shutter of the camera are controlled by the control system 46.  In one embodiment, the sensor 50 is operable to sense up to about 700 metallic containers per minute.  In another embodiment, the sensor 50 is operable to sense up to about 2,000 metallic containers per minute.”;

“[0181] The sensor is operable to detect and measure one or more characteristics of a metallic container 54 and a decoration 58.  In one embodiment, the sensor 50 is operable to measure one or more colors of the inks 26 forming a decoration 58.  The sensor 50 or the control system 46 can subsequently describe the color as a number according to one or more color space standards.  Color space standards provide different means of measuring or characterizing colors.  The color space standard may be one described by the International Commission on Illumination (CIE).  Optionally, the sensor 50 can characterize the decoration 58 in one or more of an L*a*b* (or "CIELAB") color space, an L*u*v* (or "CIELUV") color space, an RGB (or "CIE RGB") color space, an XYZ (or "CIE XYZ") color space, a CMYK (or "CMY") color model, a HSI color model, a LCh (or "CIELCh") color space, and a user specified color space.  In one embodiment, the sensor 50 can measure the density of a decoration 58.  In another embodiment, the sensor 50 can measure a variation or distance between an target color of a decoration (such as a target value for a color in one of the color spaces) and a color of an ink of a decoration on a metallic container 54.  Optionally, the color variation may be expressed in CIE .DELTA.E (or "Delta E") by the sensor.”; and

“[0257] Optionally, the control system 46 may assign an error value based on the .DELTA.E a difference between the target value of a color and the value of the color measured by sensor 49, 50.  For example, if the .DELTA.E is within a predetermined percent of the target value, the control system may assign a first error value to the deficient decoration.  In response, the control system 46 may determine a cause of the deficient decoration.  In one embodiment, the control system 46 can send a signal to an actuator associated with a component of the decorator 2 which can be adjusted to correct the deficiency.  In one embodiment, when the .DELTA.E is within about 5% of the target value for a color, the control system will assign the first error value.” 












Thus, Efner as combined does not teach, as indicated in bold above, the claimed:
		“the average hyperspectral digital image 












Kang teaches:
the average (via fig. 2:middle: “Averaging based method”) hyperspectral (via fig. 2:left: “Hyperspectral image”) digital (via “laptop”a, pg. 4353, r.col., 1st para, 1st S, “designed to accept…digital” or “the dimension reduced hyperspectral data”, pg. 4347, r.col., 2nd S) image (via fig. 2:right: “Resulting image” or “digital…multimedia image”a) nd S) images (or “three color images”, pg. 4340, III. PROPOSED METHOD, 1st para, 3rd S, represented in fig. 2:middle: “Dimension reduced image” corresponding to said “the dimension reduced hyperspectral data”).
a	Dictionary.com:
laptop
noun
1	a portable computer, usually battery-powered, small enough to rest on the user's lap and having a screen that closes over the keyboard like a lid.:Compare tablet (def. 6).

wherein “computer” is defined:
computer
noun
1	a programmable electronic device designed to accept data, perform prescribed mathematical and logical operations at high speed, and display the results of these operations. Mainframes, desktop and laptop computers, tablets, and smartphones are some of the different types of computers.: Compare analog computer, digital computer.

wherein “data” is defined:
data
noun
3	(usually used with a singular verb)Digital Technology. information in digital format, as encoded text or numbers, or multimedia images, audio, or video:
The data was corrupted and can’t be retrieved.
Data are entered by terminal for immediate processing by the computer.


Thus, one of ordinary skill in the art of displaying images (“sending an image…to a display 88”, Efner, [0297], 4th S; “display a hyperspectral image”, Kang, r.col., 1st S) and evaluations of images (“the decorations 58…are evaluated…by sensors 49,50”, Efner, [0222], 3rd S) and printing (“black-and-white printing”, Kang, pg. 4347, II. IMAGE DECOLORIZATION, A. Backgrounds, 1st para, 1st S) can modify the combination of Efner’s said figs. 1:1A:12A-12C:49A-E:50:50A-E, as twice modified via the combination of Herloski and Wueller, with Kang’s said Fig. 2: “Resulting image” by:
a)	making each of said figs. 1:1A:12A-12C:49A-E:50:50A-E be as said Kang’s Fig. 2: “Resulting image”; 
d)	displaying or visualizing the resulting image;
c)	recognizing that the modification is predictable or looked forward to because the decolorized image of a print decoration or resulting image of a print decoration results in “outstanding visualization performance in terms of both subjective and objective evaluations”, Kang, Abstract, last S. 
Regarding claim 28, Efner as combined teaches the device according to claim 27, wherein the means for generating (via “scanned…by…the sensor”) the at least two hyperspectral digital images (via “a hyperspectral imager” as twice modified via the combination) of the print décor (said or t-shirt) is a hyperspectral (said via “a hyperspectral imager” as twice modified) scanner (said via “scanned…by…the sensor” as modified via the combination).  



Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efner (US Patent Application Pub. No.: US 2018/0201011 A1) in view of Herloski (US Patent App. Pub. No.: US 2018/0095307 A1) and Visnovsky et al. (US Patent App. Pub. No.: US 2007/0018906 A1) and Wueller (An ISO standard for measuring low light performance) as applied in the rejection of claim 16 further in view of Kang et al. (Decolorization-Based Hyperspectral Image Visualization) as applied in the rejection of claim 27 further in view in view of Ogle et al. (US Patent 5,322,578).
  Regarding claim 29, Efner as combined teaches the device according to claim 27, further comprising at least one means for applying a protective layer to each substrate (said drinking cans) provided with the respective print (said via fig. 11: “Printing Plates 6,14” as shown in fig. 1:6,14) décor (via said t-shirt).   
Thus, Efner as combined does not teach, as indicated in bold above, the claimed “means for applying a protective layer”. Accordingly, Ogle teaches the claimed:
means for applying a protective layer (via “press” “to…protect” via c.4,ll. 29-34:
“The adhesive is applied to the back of the substrate by means of roll laminating.  The resulting product is then run through a calendaring press or laminating press to fully bond the adhesive to the ink impregnated substrate which at this point is properly called the protective container skin.”).

Thus one of ordinary skill in the art of containers can modify the combination of Efner’s drinking cans with said “press” “to…protect” by:
a)	printing containers as shown in Efner’s fig. 1;
b)	pressing, via a press, the printed containers as protection; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in protected containers. 

Suggestions
Applicant’s disclosure (12/4/20:Clean) states, page 13:
“In a further embodiment, the method according to the invention is therefore characterized in that a digital target image is generated in method step c) by converting a calibrated hyperspectral image into an image file with a resolution in the range of 4 to 36 megapixels, preferably 4 to 24 megapixels, particularly preferably in the range of 4 to 12 megapixels. The conversion of a calibrated hyperspectral image into an image file with lower resolution can be effected for example by means of a computer program or by printing on a substrate material with the print decoration on the basis of the digital target image and subsequent scanning by means of a color scanner or photographing of the printed decoration by means of a digital camera. Method step c) provides an image file of reduced resolution, and thus with a reduced storage space requirement and significantly lower computing power for the display of the corresponding image. As a result, said image file or the digital image with a resolution in the range of 4 to 36 megapixels is particularly suitable for use in online quality control during the process for producing substrate materials printed with decorations.”

	Claim 16 does not claim “reduced resolution”. This is clear difference in the above 35 USC 103 rejection. The claimed “4 to 36 megapixels” (megapixel is the standard unit for measurement as defined above in Response to Arguments section, paragraph 12) is the disclosed “reduced resolution” by improperly reading limitations from applicant’s disclosure into claim 16. In contrast, IDS cited BOES et al. (US 2018/0357793) reduces resolution below the claimed range (4 to 36 million pixels) to “652 x 488 pixels”, [0037], 6th S, = 318,176 pixels. 
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667